Citation Nr: 1225481	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU) prior to July 12, 2007.  



REPRESENTATION

Appellant represented by:	Daniel Graham, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1966 to August 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the RO that granted service connection and assigned a 50 percent rating for PTSD, effective on July 30, 2004.

The Veteran testified before a Decision Review Officer (DRO) in February 2007; the transcript of that hearing is of record.

In a decision promulgated in January 2008, the Board denied the Veteran's claim for an increased rating.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  

In a December 2008 Order, the Court granted the parties' Joint Motion, vacating the January 2008 decision and remanding the issue of a higher initial evaluation for the service-connected PTSD to the Board for additional consideration.

The Board in turn remanded the case to the RO in September 2009 and then March 2011 for additional development of the record.

In a February 2009 rating decision, the RO assigned a temporary total rating under the provisions of 38 C.F.R.§ 4.29 for the period beginning on January 20, 2009 through March of 2009.  A 50 percent rating then was assigned, effective on April 1, 2009.  

In a September 2010 rating decision, the RO then assigned a temporary total rating under the provisions of 38 C.F.R.§ 4.29 for the period beginning on August 26, 2010 through September 2010.  A 70 percent rating was assigned effective on October 1, 2010.  

Then, in a December 2010 rating decision, the RO assigned a TDIU rating, effective on October 15, 2010.    

In a March 2012 decision, the Board assigned an increased rating of 70 percent rating for the service-connected PTSD, effective on July 30, 2004, and denied the claim for a rating in excess of 70 percent.  The Board remanded the issue of a TDIU rating prior to October 1, 2010 to the RO for further action.  

In a March 2012 rating decision, the RO assigned an earlier effective of July 12, 2007 for the TDIU rating.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The Veteran has two years of college education and has worked primarily as a self-employed kitchen cabinet maker and small appliance repairman.  

2.  For the initial period of the appeal, the service-connected PTSD is not shown to have precluded the Veteran from securing and following substantially gainful employment consistent with his educational and employment background. 

3.  Beginning on February 20, 2007, the service-connected PTSD is first shown to have prevented the Veteran from performing all forms of substantially gainful employment.  



CONCLUSION OF LAW

The criteria for the assignment of an effective date of February 20, 2007, but no earlier for a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.321, 3.400, 4.3, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letter to the Veteran in November 2008, prior to the initial adjudication of the claim.  

The November 2008 letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for TDIU, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also notified of what information and evidence must be submitted to substantiate the claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA, in letters dated in February 2008, May 2009, and October 2009 letters.   

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The November 2008 letter provided this notice.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  VA treatment records dated from December 1999 to June 2011 and records from the Social Security Administration (SSA) are associated with the claims folder.  

In April 2012, the Veteran indicated that he had no other information to submit.  Thus, the Board finds that there is no relevant evidence that needs to be obtained in this regard.  

The Veteran underwent VA examinations in September 2006, March 2008 and June 2010 to obtain medical evidence as to the severity of the service-connected PTSD and the extent to which the disability interfered with the Veteran's employability.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


2.  Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011). 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  

A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

In the case of a claim for a total rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A.§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151.  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it (the formal claim) will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

"Date of receipt" means the date on which a claim, information or evidence was received in the VA.  38 C.F.R. § 3.1(r).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.   

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


3.  Analysis 

The Veteran asserts that he was rendered unemployable by his service-connected PTSD in 2004 when he filed his initial claim of service connection.  Service connection was granted and a 70 percent rating assigned for PTSD beginning on July 30, 2004.   

The remaining issue is whether the service-connected PTSD precludes the Veteran from engaging in substantial gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Regarding his employment history, the Veteran is shown to have been self-employed as a kitchen cabinet maker and remodeler and a small appliance repairman.   He reports last working on a full time basis in July 2004 and last working  in July 2007 and indicates that, in 1989, he earned $40,409 as a cabinet maker/kitchen installer.  He reports earning $8053 in 2002 and $5446 in 2003, having no income in 2004 and earning $846 in 2005.  See the Veteran's TDIU application dated in October 2008.  See also the Veteran's application for SSA disability benefits dated in July 2008.  

The medical evidence shows that, while the service-connected PTSD caused a limitation in the Veteran's ability to work from July 30, 2004 to February 19, 2007, it was not so severe as to render him unemployable in all forms of substantially gainful employment until February 20, 2007.   

The medical evidence shows that for the time period in question from June 20, 2004 to February 20, 2007, the service-connected PTSD itself was shown to have been productive of no more than moderate occupational impairment.  

The VA mental health progress notes dated in October 2004 indicated that the Veteran was referred for screening by the Vet Center.  He reported currently working as a cabinet maker and owning a small appliance store.  He was concerned about his problems with sleeping that had persisted since his return from Vietnam.  The assessment was that of PTSD, chronic.  

The examiner assigned a Global Assessment of Functioning (GAF) score of 60, indicative of moderate symptoms and moderate difficulty in occupational and social functioning.  

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV. 

A September 2006 VA psychiatric examination report noted that the Veteran reported being self employed by design and thinking that he could not work for anyone.  He reported having a difficult time catering to customers and added that his concentration and ability to work and sustain focus waxed and waned according to the sleep he got at night.  It was noted that the Veteran was never able to grow his business beyond a small business.  

The mental status examination revealed that the Veteran had normal speech, a constricted range of affect, and an irritable mood.   His thought processes were logical and coherent, but his attention and concentration were mildly impaired.  His insight and judgment were good.  

The Axis I diagnosis was that of PTSD, chronic.  The recorded GAF score was that of 55, again indicative of moderate occupational and social impairment.   DSM-IV.

The VA mental health treatment records showed that the Veteran had been assigned GAF scores of 50 in May 2005, 49 in August 2005 and May 2006, 48 in August 2006 and November 2006 and 40 in January 2007.  

The GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.

The Board notes that GAF scores are one relevant component of the Veteran's disability picture that must considered.  However, they must be weighed alongside all additional relevant evidence.  See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  

The September 2006 VA psychiatric examination report is more probative evidence as to the impairment due to the service-connected PTSD because this is the more comprehensive evaluation.  The examiner provided a detailed summary of the Veteran's PTSD symptoms and the impairment due to the symptoms.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board finds the September 2006 VA medical opinion to have great evidentiary weight as it reflects a comprehensive and reasoned review of the entire evidentiary record.  

The VA examiner reviewed the Veteran's medical history and conducted a comprehensive mental health examination.  The medical opinion is based on sufficient facts and data as opposed to the VA mental health treatment records which provide no rationale for the assigned GAF score and level of impairment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The evidence shows that, for the period prior to 2007, the Veteran was self-employed on a part-time basis, but had not earned income above the poverty threshold for the years of 2004, 2005 and 2006.  However, for this time period, the evidence does not serve to establish that the service-connected PTSD alone precluded the Veteran from performing substantially gainful employment.  

The evidence for that time period showed that the Veteran reported to health care providers that he was unable to work due to his back pain.  Service connection in this case has not been granted for a back disability.  

A November 2002 VA neurology clinic treatment record indicated that the Veteran had sought treatment for chronic low back pain that radiated down both legs.  He was known to have had a lumbar spondylolisthesis for 30 years and had begun to have more steady pain radiating down his legs for previous three years.  He had difficultly going down stairs or standing and walking for prolonged periods of time due to pain.  He had used Indocin for years with relief, but the medication recently had been stopped because he was having head rushes and was found to have high blood pressure.  His current medication helped somewhat less.  He reported having pain that was so bothersome that he was considering surgery.  The assessment was that of chronic low back pain radiating down both legs, grade II anterolisthesis of L4 on L5, and probable polyradiculopathy.  

The SSA records include an April 2005 report from the Veteran's orthopedist indicated that he had been working full time until recently when he could no longer work for a full day because of back pain.  

SSA noted that the Veteran had claimed to have been disabled due to PTSD and back pain beginning on July 1, 2004 and added that his symptoms due to PTSD had increased since July 2007.  

SSA found that the Veteran was unable to work due to both his psychiatric disability that was diagnosed as an affective disorder and his back condition.  See the July 2008 SSA decision.  SSA found that the combination of the affective disorder and the low back condition had caused the Veteran to be unemployable beginning on July 12, 2007.  

A December 2007 VA primary care clinic treatment record indicated that the Veteran was evaluated for recurrent lumbar pain, status post a lumbar fusion in May 2005.  He reported being pain free when standing and walking, but added that a day of work with heavy lifting and bending markedly exacerbated the pain for the next three days.  He reported being unable to do work in kitchen remodeling as he had or as an independent contractor.  

The Veteran also indicated that he was not interested in changing his work type because he was reluctant to report to a supervisor and his PTSD contributed to this.  He added that he had been unable to walk before his recent back surgery and that the pain had improved after the surgery but not enough to enable him to work.  

In a February 20, 2007 statement, a counselor from a Vet Center opined that the Veteran was unable to hold a job due to his PTSD symptoms.  The counselor noted that the PTSD caused feelings of fear, helplessness, hopelessness and horror and that the traumatic events were re-experienced through distressing recurrent intrusive memories, nightmares of the events and flashbacks that occurred two or three times a week.  

The Vet Center counselor added that the Veteran experienced intense psychological and physiological distress at exposure to internal and external cues that symbolized or represented his experiences in Vietnam, at least two or three times a week.  

The Vet Center counselor added that the Veteran experienced persistent symptoms of increased arousal and had difficulty with sleeping, irritability and angry outbursts.  The counselor stated that, when the Veteran was pushed to the edge, he responded with fight or flight behavior resulting in considerable industrial impairment.  

The Vet Center counselor opined that the Veteran was unable to hold a job and had severe and chronic PTSD in conjunction with agoraphobia.   

Hence, on this record, the Board finds that the service-connected PTSD is first shown to have precluded the Veteran from securing and following substantially gainful employment consistent with his educational and employment background beginning on February 20, 2007 as this represents the earliest date in the Vet Center treatment records suggesting that the Veteran was unable to work due to any cause including the service-connected PTSD identified as being severe.  

While this is earlier than the date on which his SSA disability was assigned, the benefit of the doubt will be extended to the Veteran in this case.             

In resolving all reasonable doubt in the Veteran's favor, an effective date for the assignment of a total rating based on individual unemployability by reason of service-connected disability beginning on February 20, 2007 is warranted.  The appeal to this extent is allowed.  

However, based on a careful review of the entire record, including the VA and Vet Center treatment records and the SSA documentation, the evidence is found to preponderate against the claim for an effective date earlier than February 20, 2007.  To this extent, the appeal is denied.   



ORDER

An effective date for the assignment of a total rating based on individual unemployability by reason of service-connected disability beginning on February 20, 2007, but no earlier is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


